Exhibit 10.2

 

SECURED PROMISSORY NOTE



 

$1,600,000

July 30, 2012

 

Los Angeles, California

 

For value received, the each of undersigned, indiePub Entertainment, Inc., a
Delaware corporation (formerly known as Zoo Entertainment, Inc.), Zoo Games,
Inc., a Delaware corporation, Zoo Publishing, Inc., a New Jersey corporation,
and indiePub, Inc., a Delaware corporation (collectively, the “Borrowers”),
hereby jointly and severally promise to pay to the order of MMB Holdings LLC, a
Delaware limited liability company (the “Lender”), in the lawful currency of the
United States of America, and in immediately available funds, the principal
amount of (a) One Million Six Hundred Thousand ($1,600,000), or, if different,
(b) the aggregate unpaid principal amount of all Additional Loans made by the
Lender to the Borrower pursuant to that certain Loan and Security Agreement,
dated as of March 9, 2012, among the Borrowers and the Lender, as amended by
that certain First Amendment thereto, dated as of July 30, 2012 (as further
amended, restated, modified or supplemented from time to time, the “Loan
Agreement”), in each case (i) plus interest thereon and all other amounts due to
Lender under the Loan Documents in respect of the Additional Loans, and (ii) in
the manner and upon the terms and conditions set forth in the Loan Agreement.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

The holder of this Promissory Note is authorized to endorse on Schedule A
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, the date and the amount of each Loan
evidenced by this Promissory Note and of each payment or prepayment of principal
or interest with respect thereto and such holder shall so endorse such schedule
prior to any transfer of this Promissory Note. Each such endorsement shall be
deemed to be conclusive and binding upon the Borrowers except to the extent of
manifest error, and the failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrowers in respect of
the Loans evidenced by this Promissory Note. The holder of this Promissory Note
may assign all or any portion of this Promissory Note to any Person at any time
in accordance with Section 9.4(b) of the Loan Agreement.

 

This Promissory Note is subject to the provisions of the Loan Agreement and
secured as provided in the Loan Documents. Reference is hereby made to the Loan
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security, the terms and
conditions upon which the security interests were granted, and the rights of the
holder of this Promissory Note in respect thereof. Upon the occurrence of any
Event of Default, all principal and all accrued interest then remaining unpaid
on this Promissory Note shall become, or may be declared to be, immediately due
and payable, all as provided in the Loan Agreement. The Borrower hereby waives
presentment, demand, protest and all other notices of any kind to the fullest
extent permitted by applicable law.

 

No amendment, modification or waiver of any provision hereof nor consent to any
departure from the terms of this Promissory Note shall be effective unless the
same shall be in writing and signed by the Borrowers and the Lender, and any
such waiver or consent shall only be effective in the specific instance and for
the specific purpose for which given.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

 



 

 



 

In witness whereof, the Borrowers have executed this Promissory Note as of the
date above first written.

 

 

BORROWERS:

  

  indiePub Entertainment, Inc.                         By: /s/ Mark Seremet    
  Name: Mark Seremet       Title: CEO                                 Zoo Games,
Inc.                         By: /s/ Mark Seremet       Name: Mark Seremet      
Title: CEO                                 Zoo Publishing, Inc.                
        By: /s/ Mark Seremet       Name: Mark Seremet       Title: CEO          
                      indiePub, Inc.                         By: /s/ Mark
Seremet       Name: Mark Seremet       Title: CEO

  

 

 



 

 

Schedule A to Promissory Note

 

 

Date Amount of
Loan Made Amount of Principal Repayment Outstanding Loan Balance Notation
Made By                                                                        
                                                                               
                                                                               
                                     

  

 



 

